Title: John Adams to Abigail Adams, 1 October 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Philadelphia Octr. 1. 1775
     
     This Morning, I received your two Letters of September 8th. and September 16th.—What shall I say?—The Intelligence they contain, came upon me by Surprize, as I never had the least Intimation before, that any of my Family was ill, excepting in a Card from Mrs. Warren received a few days ago, in which she informed me that Mrs. Adams had been unwell but was better.
     You may easily conceive the State of Mind, in which I am at present.—Uncertain and apprehensive, at first I suddenly thought of setting off, immediately, for Braintree, and I have not yet determined otherwise. Yet the State of public Affairs is so critical, that I am half afraid to leave my Station, Altho my Presence here is of no great Consequence.
     I feel—I tremble for You. Poor Tommy! I hope by this Time, however, he has recovered his plump Cheeks and his fine Bloom. By your Account of Patty I fear—but still I will hope she has been supported, and is upon the Recovery.
     I rejoice to learn that Nabby and her Brothers have hitherto escaped and pray God that his Goodness may be still continued to them.—Your Description of the distressed State of the Neighbourhood is affecting indeed.
     It is not uncommon for a Train of Calamities to come together. Fire, Sword, Pestilence, Famine, often keep Company, and visit a Country in a Flock.
     At this Distance I can do no good to you nor yours. I pray God to support you—I hope our Friends and Neighbours are kind as usual. I feel for them, in the general Calamity.
     I am so far from thinking you melancholly, that I am charmed with that Admirable Fortitude, and that divine Spirit of Resignation which appears in your Letters. I cannot express the Satisfaction it gives me, nor how much it contributes to support me.
     You have alarmed me however, by mentioning Anxieties which you do not think it prudent to mention to any one. I am wholly at a Loss to conjecture what they can be. If they arise from the Letters, be assured that you may banish them forever. These Letters have reached Philadelphia, but have produced Effects very different from those which were expected from the Publication of them. These Effects I will explain to you sometime or other. As to the Versification of them, if there is Wit or Humour in it laugh—if ill Nature, sneer—if mere Dullness, why you may even yawn or nod. I have no Anger, at it, nay even scarcly contempt. It is impotent.
     As to Politicks, We have nothing to expect but the whole Wrath and Force of G. Britain. But your Words are as true as an oracle “God helps them, who help them selves, and if We obtain the divine Aid by our own Virtue, Fortitude and Perseverance, We may be sure of Relief.”
     It may amuse you to hear a Story. A few days ago, in Company with Dr. Zubly, somebody said, there was nobody on our side but the Almighty. The Dr. who is a Native of Switzerland, and speaks but broken English, quickly replied “Dat is enough.—Dat is enough,” and turning to me, says he, it puts me in mind of a fellow who once said, The Catholicks have on their side the Pope, and the K. of France and the K. of Spain, and the K. of Sardinia, and the K. of Poland and the Emperor of Germany &c. &c. &c. But as to them poor Devils the Protestants, they have nothing on their side but God Almighty.
     
    